Exhibit 10.6




Consulting Agreement




This Agreement is entered into this 1st day of September, 2011 between NORMAN
CAY DEVELOPMENT, INC. (the “Corporation”), a Nevada corporation having a
corporate office at 4472 Winding Lane, Stevensville, MI, 49127, United States,
and KEVIN COOMBES (the “Consultant”), a resident of Bahamas having a residential
address at Suite #824, P.O Box CR-56766, Nassau, Bahamas




Whereas the Corporation is a Nevada corporation engaged in the exploration of
gold properties in Ghana (the “Business”) and is desirous of obtaining from the
Consultant managerial and other services in his capacity as a consultant, on the
basis hereinafter provided;




And Whereas the Consultant is experienced with respect to accounting,
bookkeeping and/or financial consulting matters and will help to evaluate their
projects, introduce representatives of other Ghanaian Companies, and introduce
officials of the Ministry of Mines and the Minerals Commission, if required.




Now Therefore This Agreement Witnesses that in consideration of the covenants,
agreements, warranties herein set forth and for other good and valuable
consideration, the parties hereto respectively covenant and agree as follows:




1.

Services.  The Corporation hereby engages the Consultant to provide services to
the Ghana Operations and the Consultant hereby agrees to provide accounting and
administrative services (the “Services”) to the Corporation.




2.

Consulting Fee. COOMBES shall receive 1,000,000 shares of the Corporation’s
restricted common stock.  If and when the Corporation is eligible to file a Form
S-8 Registration Statement, 500,000 of these shares shall be registered
thereunder provided that the Services being rendered qualify under the rules
applicable to Form S-8.




3.

Term.  The term of this Agreement shall commence on September 1, 2011 or as set
forth in the below, whichever is later, and shall expire on September 1, 2013
(the “Expiration Date”) and may only be renewed on such terms and conditions as
the Parties hereto may agree to in writing within 30 days prior to the
Expiration Date, failing which this Agreement will immediately terminate and be
of no further force and effect upon the Expiration Date. Notwithstanding the
foregoing, this Agreement shall become effective and binding on both parties
only upon the consummation of the pending transaction involving Discovery Gold
Ghana Limited and the Corporation (the "Transaction").  Until such time as the
Transaction closes, there Agreement shall have no binding effect on either
party.




4.

Expenses.  The Consultant shall be reimbursed for all reasonable expenses that
may be incurred in performing the Services; such expenses to be supported by
written invoices, vouchers or other evidences of payment. All expenses over $100
require prior approval from the Corporation.




5.

Termination.  Either Party may terminate this Agreement at any time during the
Term without reason or cause by providing the other party with one (1) month’s
written notice of termination, which notice may be waived in whole or part by
the Party being so notified.  The Consultant shall return all property belonging
to the Corporation within 15 days of termination.




6.

Confidential Information.  The Consultant shall not at any time during the term
of this Agreement, or at any time thereafter, use or disclose proprietary
information of the Corporation without the written authorization of the
Corporation.




7.

Assignability.  The rights of the Consultant hereunder are not assignable or
otherwise transferable by the Consultant.




8.

Address for Delivery or Notice.  Each notice, demand or other communication
under this Agreement shall be in writing and shall be delivered to the addresses
of the Parties set out in the first page of this Agreement or may be delivered
via facsimile or e-mail transmission to the number or e-mail provided at the
relevant time.




9

Enurement.  This Agreement shall enure to the benefit of and be binding upon the
Corporation and its successors and assigns and on the Consultant, his heirs,
executors, administrators, successors and permitted assigns.




10.

Applicable Law.  For all purposes, this Agreement shall be governed exclusively
by and construed and enforced in accordance with the prevailing laws of the
United States, state of Nevada.





--------------------------------------------------------------------------------

- 2-







11.

Counterparts.  

This Agreement may be signed by the Parties hereto in as many counterparts as
may be necessary, each of which so signed counterpart shall be deemed to be an
original, and such counterparts together shall constitute one and the same
instrument and notwithstanding the date of execution shall be deemed to bear the
execution date as set forth on the front page of this Agreement.  This Agreement
may be executed by facsimile and such facsimiles shall be deemed original
documents.




In Witness Whereof the Parties hereto have executed this Agreement as of the day
and year first above written.




SIGNED, SEALED AND DELIVERED

)

in the presence of

)

)

____________________________________________

)

/s/ Kevin Coombes         

Signature of Witness

)

Kevin Coombes

)

____________________________________________

)

Norman Cay Development, Inc.

Print Name of Witness

)

)

)

Per:

/s/ Shelley Guidarelli      

)

Shelley Guidarelli

CEO & President






